UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6419



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FRANK DEMETRIC DICKERSON, JR., a/k/a Frank
Dixon, a/k/a Frankie D,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(1:97-cr-00410-BEL; 1:04-cv-00111-BEL)


Submitted:   October 31, 2007          Decided:     November 20, 2007


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank Demetric Dickerson, Jr., Appellant Pro Se.   Christine
Manuelian, Lynne Ann Battaglia, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Frank   Demetric   Dickerson,   Jr.,   seeks   to   appeal   the

district court’s order denying relief on his 28 U.S.C. § 2255

(2000) motion.     The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.         28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.         Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).        We have

independently reviewed the record and conclude that Dickerson has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.      We also deny Dickerson’s

“Motion to Correct Clerical Error.” We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                DISMISSED




                                 - 2 -